Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cull et al. (U. S. Patent No. 2,956,097)
Regarding claims 1, 6-8, 14, 16, and 19, Cull et al. teach the preparation of a catalyst, in which a composition comprising aluminum bromide (“aluminum tribromide”) is impregnated onto a support “at an elevated temperature in the gas phase”.  Said composition may further have incorporated therein an auxiliary hydrogen halide in the form of perfluoro surface active materials, “which may be used in conjunction with other promoters such as HBr”.  See col. 2, lines 3-29 of Cull et al., which further teaches activated alumina and silica gel (“support material is an aluminum 
Cull et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding the causation of a “first chemical reaction...”, the causation of a “second chemical reaction…”, as recited in steps “b” and “e” of claim 1, nor does this reference teach or suggest the limitations of Applicants’ claims regarding the formation of “an intermediate acidic catalyst” or of “an acidic catalyst product”, wherein (1) the acidic catalyst product is more acidic than the intermediate acidic catalyst and (2) wherein the acidic catalyst product is more acidic than the initial support material, as recited in claim 1.
However, because Cull et al. teach a method comparable to that instantly claimed, regarding the contact of a support material with aluminum bromide "at an elevated temperature in the gas phase" and further contacting the support with hydrogen bromide, the skilled artisan would have been motivated to reasonably expect the remaining limitations and features recited in claim 1.
Claims 1, 5-7, 9, 10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burk, Jr. et al. (U. S. Patent No. 3,041,272).
Regarding claims 1, 5-7, 14, and 19, Burk, Jr. et al. teach the preparation and activation of a catalyst, wherein aluminum halide in vapor form is added thereto (col. 2, lines 8-12).  The catalyst comprises a noble or platinum group metal, a deficiency in aluminum halide-Friedel-Crafts component, and a hydrogen halide, all of which are supported on an alumina base (col. 2, lines 42-47).  Exemplary aluminum halide-Friedel-Crafts components include AlCl3 and AlBr3.  Burk, Jr. et al. further teach the feasibility in the aforementioned catalyst containing a hydrogen halide as an additional component, examples of which include hydrogen bromide.  See col. 3, lines 12-32 of Burk, Jr. et al., as well as col. 4, lines 32-38 and 53-55.
Regarding claims 9 and 10, Burk, Jr. et al. teach the feasibility in adding the aluminum halide-Friedel Crafts component to the catalyst composition “in vapor form in a flowing gas such as nitrogen”, as well as “by placing the Friedel-Crafts component and the noble metal-alumina composition in a common vessel provided with some means for agitating the mixture of materials, applying heat and agitating the mixture to produce the catalyst.”  See col. 4, lines 16-28 of Burk, Jr. et al.
claim 1, nor does this reference teach or suggest the limitations of Applicants’ claims regarding the formation of “an intermediate acidic catalyst” or of “an acidic catalyst product”, wherein (1) the acidic catalyst product is more acidic than the intermediate acidic catalyst and (2) wherein the acidic catalyst product is more acidic than the initial support material, as recited in claim 1.
However, because Burk, Jr. et al. teach a method comparable to that instantly claimed, regarding contact of a catalyst composition (comprising alumina as a support material) with aluminum halide (i.e., aluminum chloride or aluminum bromide) in vapor form and further regarding contact thereof with hydrogen bromide, the skilled artisan would have been motivated to reasonably expect the remaining limitations and features recited in claim 1, e.g., "causing a first chemical reaction and thereby producing an intermediate acidic catalyst", "causing a second chemical reaction and thereby producing an acidic catalyst product", i.e., the limitations recited in steps “b.”, “e.”, “f.”, and “g.” therein, to have been obtained by the method of Burk, Jr. et al., absent the showing of convincing evidence to the contrary.

Allowable Subject Matter
Claims 2-4, 11-13, 15, 17, 18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references do not teach or suggest the limitations of these claims, regarding the conditions under which the hydrogen bromide is added, or regarding the specifically recited support materials in combination with the respectively recited aluminum tribromide or aluminum trichloride.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of catalysts comprising aluminum chloride or aluminum bromide and support materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 16, 2021